Citation Nr: 1645990	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-40 879 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Back

The Veteran contends that he is entitled to service connection for a low back disability.  The Veteran's service treatment records indicate that the Veteran has sought treatment for back pain.  See VA Treatment Records from June 2011 to July 2013.  Pain is not a disability for VA purposes.  Nevertheless, it is sufficient to trigger VA's duty to assist, and the matter must be remanded in order to provide the Veteran with a VA examination in order to discuss the nature and etiology of the Veteran's back pain.

Hypertension

The Veteran contends that he is entitled to service connection for hypertension as secondary to his PTSD.  The Veteran's PTSD has been previously service-connected.  See July 2015 Rating Codesheet.  Additionally, the record indicates that, in an August 2013 medical opinion, a VA physician opined that the Veteran's PTSD aggravates his blood pressure.  Nevertheless, the opinion does not indicate whether the Veteran's blood pressure is permanently increased due to his PTSD or the base line level of his disability.  This opinion is, however, sufficient to trigger VA's duty to assist, and the matter must be remanded in order to make these determinations.  The Veteran's service treatment records indicate that the Veteran has sought treatment for back pain.  See VA Treatment Records from June 2011 to July 2013.

Skin Disorder

At issue is whether the Veteran is entitled to service connection for a skin disorder.  The Veteran's service treatment records indicate that the Veteran has been diagnosed with a skin disorder; psoriasis.  See VA Treatment Records from June 2011 to July 2013.  Additionally, the Veteran served in the Republic of Vietnam during the Vietnam War.  Consequently, herbicide exposure is presumed.  38 C.F.R. § 3.307.  This is sufficient to remand this matter for a VA examination to determine the nature and etiology of his diagnosed psoriasis.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA spinal examination in order to determine the answer to the following questions:

1a.  Given the Veteran's reports of low back pain from June 2011 to July 2013, is it at least as likely as not (50 percent or more) that the Veteran has a specific diagnosis of a low back disorder other than pain.  The examiner should discuss the significance if any of the Veteran's treatment records from VAMC Loma Linda (available in VBMS; Document Type: CAPRI; Receipt Date: 5/13/2013; and Subject: VAMC Loma Linda treatment records).

1b.  If the Veteran has a specific diagnosis of a low back disability, is it at least as likely as not (50 percent or more) that the Veteran's low back disorder is related to an in-service incurrence?  

1c.  If the Veteran has a specific diagnosis of a low back disability, is it at least as likely as not (50 percent or more) that the Veteran's low back disorder manifested within one year of service?  

2.  Arrange to provide the Veteran with a VA hypertension examination in order to determine the answer to the following questions:

2a.  Is it at least as likely as not (50 percent or more) that the Veteran's hypertension was related to a period of service including, but not limited to, herbicide exposure?  

2b.  Is it at least as likely as not (50 percent or more) that the Veteran's hypertension manifested within one year of separation from service?  

2c.  Is it at least as likely as not (50 percent or more) that the Veteran's hypertension is proximately due to the Veteran's previously service-connected PTSD?  

2d.  Is it at least as likely as not (50 percent or more) that the Veteran's previously service-connected PTSD permanently aggravated the Veteran's hypertension?  

3.  Arrange to provide the Veteran with a VA skin examination in order to determine the answer to the following questions:

3a.  Is it at least as likely as not (50 percent or more) that the Veteran's diagnosis of psoriasis is related to an in-service incurrence including, but not limited to, herbicide exposure.  

3b.  Is it at least as likely as not (50 percent or more) that the Veteran's diagnosis of psoriasis should is considered chloracne or other acneform disease consistent with chloracne; why or why not; and, if so, when did it first begin to manifest?  

4.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


